DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12-17, 19-22, 25-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially attenuated causative agent” in claim 1 ( and 13, 16, 20, and 21) is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how infectious or disease causing partially attenuated is and it is not clear the level required to be useful as a vaccine.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12-17, 19-22, 25-28 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for PF-07321332, art known vaccines, does not reasonably provide enablement for:
For the claims that recite, “a live, inactivated or completely or partially attenuated causative agent of the infection”, the virus can still be a live wild type virus. It could be amended -- an inactivated or 
The specification does not teach what level of partially attenuated is safe for a vaccine. 
From Daniel Echeverría-Esnal, et al., ((2021) Azithromycin in the treatment of COVID-19: a review, Expert Review of Anti-infective Therapy, 19:2, 147-1636) teach- “As with other therapies, the use of azithromycin in the treatment of COVID-19 is a matter of debate. This drug presents promising pharmacokinetic and pharmacological characteristics that could be useful in the treatment of SARS-CoV-2 infection… From a pharmacokinetic point of view, azithromycin’s ability to concentrate in the lung and its chemotactic drug delivery allows the achievement of therapeutic and sustained concentrations [38,40]. The optimal dose of azithromycin in the treatment of viral infections or COVID-19 remains unknown”. (from section “Expert opinion” near end).
Thus, the use is unpredictable in the art and the dose requirement (claim 7) is not known or routine so further experimentation is required.
Pal et al. (Biological Trace Element Research (2021) 199:2882–2892 from the --Summary and Future Directions-) teach “However, the clinical and preclinical data on this aspect is very scanty now and results of current clinical trials employing Zn in COVID-19 can somehow shed more light on the efficacy of Zn against viral infections in vivo. The investigators of the different studies hope to complete the trials in the near future.
Thus, the use of zinc to successfully treat COVID-19 is not well known in the art.
The specification does not teach using azithromycin in a way that cures the issues in the art, for example-  “although some researchers promoted the use of hydroxychloroquine (as well as its combination with azithromycin) [10], others reported neutral results in observational studies [11, 12] and small-scale interventional trials [13]. No protective effects were found in post-exposure prophylaxis studies either [14]. Further, the risk of adverse effects of hydroxychloroquine, including elongation of QT intervals, has raised concern [15, 16].” And “Researchers concluded that the combination of azithromycin and hydroxychloroquine did not improve survival or length of hospitalisation in COVID-19 patients.” (end of page one and top of page two in Xu J, Cao B. Lessons learnt from hydroxychloroquine/azithromycin in treatment of COVID-19. Eur Respir J 2022; 59: 2102002).

Pandey, et al. (Ivermectin in COVID-19: What do we know?, Diabetes & Metabolic Syndrome: Clinical Research & Reviews, Volume 14, Issue 6, 2020, Pages 1921-1922), teach-
“The clinical efficacy and utility of ivermectin in SARS CoV-2 infected patients are unpredictable at this stage, as we are dealing with a completely novel virus. However, repurposing existing drugs as possible COVID-19 treatment is astute usage of existing resources, and we await results of well-designed large scale randomized controlled clinical trials exploring treatment efficacy of ivermectin to treat SARS-CoV-2.” (last paragraph)
Kumar et al., (Antimicrob Agents Chemother. 2022 Jan 18;66(1):e0154321. doi: 10.1128/AAC.01543-21. Epub 2021 Oct 11) teach- “Surprisingly, however, in human-airway-derived cell models, both moxidectin and ivermectin failed to inhibit SARS-CoV-2 infection, even at concentrations of 10 μM. These disappointing results call for a word of caution in the interpretation of anti-SARS-CoV-2 activity of drugs solely based on their activity in Vero cells. Altogether, these findings suggest that even using a high-dose regimen of ivermectin, or switching to another drug in the same class, is unlikely to be useful for treatment of SARS-CoV-2 in humans.” (abstract).
Thus, the art recognized ivermectin use unpredictable and that moxidectin and ivermectin did not have the expected result on lung cells even though the functioned on Vero cells, and the second reference also indicates that other members of this class may not be useful for treating. 
The specification does not teach how to use the anti-viral agents in a way that overcomes the issues in the art. 
Thus, it would require undo experimentation to use the invention as claimed. 
Applicant argues the claims have been amended to overcome the rejection.
Applicant’s argument has been fully considered and not found persuasive.
The combination of at least one anti-viral compound is a list in the alternative, and thus does not require a specific combination. Applicant previous arguments and previous DECLARATION were directed to a specific combination. As noted in the rejection, the specification does not teach successful use of the combinations claimed and the art shows there is uncertainty.  
Thus, it would require undo experimentation to use the invention as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/             Primary Examiner, Art Unit 1648